Citation Nr: 0409527	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  02-14 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for major 
depression, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disorders (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran retired from the United States Army in September 1993 
with over 22 years in active military service.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which denied a disability rating higher than 50 percent for the 
veteran's service-connected major depression.  As discussed in 
more detail below, the Board finds that the veteran filed a timely 
notice of disagreement with the RO's March 2003 denial of his 
claim for TDIU, thereby initiating, but not perfecting, an appeal.  


REMAND

Claim for an increase

Unfortunately, additional evidentiary development is needed prior 
to appellate disposition of this claim.  Although the Board 
sincerely regrets the additional delay, it is necessary to ensure 
that there is a complete record upon which to decide the veteran's 
claim so that he is afforded every possible consideration.

It appears additional VA records are outstanding.  The latest 
treatment records in the claims file are dated in October 2002.  
The veteran testified that he receives regular routine psychiatric 
treatment at the VA Medical Center in Tuskegee.  The Board 
concludes a request for VA records must be made since it appears 
the evidence is currently incomplete.  VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Since it is necessary to remand this case for the reason discussed 
above, the RO should also take this opportunity to provide the 
veteran a current psychiatric examination.  The last VA 
examination was conducted over three years ago, and a current 
examination is required to adjudicate his claim for an increase.  

TDIU

In a March 2003 rating decision, the RO denied the veteran's claim 
for TDIU.  In September 2003, after the increased rating issue had 
been certified to the Board, the veteran's notice of disagreement 
on this issue was received.  It is proper to remand this claim to 
allow the RO to provide the veteran with a statement of the case 
(SOC) on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 
16-92 (O.G.C. Prec. 16-92).  However, this issue will be returned 
to the Board after issuance of the SOC only if perfected by the 
filing of a timely substantive appeal.  See Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, this case is being REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  The case is remanded 
for the following:

1.  Obtain the veteran's medical records from the VA Medical 
Center in Tuskegee for psychiatric treatment from October 2002 to 
the present.  

2.  When the above development has been accomplished and any 
available evidence has been obtained, schedule the veteran for a 
VA psychiatric examination.  Provide the claims file to the 
examiner for review.

The examiner should conduct any and all testing necessary to 
obtain medical information concerning the current severity of the 
veteran's service-connected major depression.  A Global Assessment 
of Functioning (GAF) score should be assigned.  The examiner 
should discuss the prior medical evidence regarding the veteran's 
service-connected psychiatric disorder and reconcile any 
contradictory evidence regarding the level of his occupational 
impairment and any prior medical findings.  In particular, please 
see 2001 VA examination report reflecting GAF score of 30-50, VA 
outpatient records for treatment between 2000 and 2002 reflecting 
primarily GAF scores of 60-65, and the January 2002 opinion of the 
veteran's VA treating psychiatrist that the veteran is "unlikely 
to function successfully in competitive employment [and] [h]is 
long periods of depressive shutting down, coupled with his high 
level of anxiety, would not support normal employment demands."

3.  Then, after ensuring the VA examination report is complete and 
that any actions needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), have been completed, readjudicate the claim for an 
increased rating.  If such action does not resolve the claim, 
issue the veteran and his representative a supplemental statement 
of the case (SSOC).  The SSOC must include consideration of all 
relevant evidence received since the March 2003 SSOC.  An 
appropriate period of time should be allowed for response.  
Thereafter, this claim should be returned to this Board for 
further appellate review, if in order.  

4.  Provide the veteran and his representative a statement of the 
case as to the issue of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disorders (TDIU).  The veteran should be informed that he must 
file a timely and adequate substantive appeal in order to perfect 
an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely substantive appeal is not 
filed, the claim should not be certified to the Board.  If so, 
subject to current appellate procedures, the case should be 
returned to the Board for further appellate consideration, if 
appropriate. 

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of the remanded 
issues.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded.  

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim(s).  The appellant's cooperation in VA's efforts, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The veteran is also advised that failure to report 
for any scheduled examination may result in the denial of his 
claim(s).  38 C.F.R. § 3.655 (2003).  


These claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



